Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 49 objected to because of the following informalities:  Claim 49 depends from cancelled Claim 18.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “detecting means” in claim 42, 45, and 46; and “data processing means” in claims 42 and 46; and “force providing means” in claims 43-44 and 47.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation “the position” in line 8, and “the basis” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  Claims 28-41 are rejected due to their dependence on Claim 27.
Claim 42 recites the limitation “the position” in line 3, and “the basis” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Claims 43-48 are rejected due to their dependence on Claim 42.
Claim 49 recites the limitations “said steps" in line 5, “the position” in line 13, and “the basis” in lines 15-16.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 49 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 49 recites “a computer program product, wherein the computer program product is in storage on a computer readable medium and executable with a processor, said computer program product comprising a computer readable program code, which is arranged to cause an arrangement according to claim 18 to carry out said steps of a method”.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a product that does not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category (see MPEP 2106.03(1)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-29 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (WO2016/020360).
Regarding Claim 27, Fischer teaches a method of determining a condition of at least one structural part of a working machine (a cartridge), wherein the working machine comprises at least two structural parts, a first structural part and a second structural part (Fig. 2, sleeve 40, plunger 50), the first and second structural parts being connected to one another directly or indirectly (Fig. 2), wherein the method comprises detecting a force of a changing magnitude affecting the first structural part of the working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force sensor 22), determining a change in the position of the first structural part with respect to the second structural part as a function of the force detected (displacement sensor 23, see also: During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21), and determining the condition of at least one structural part of the working machine on the basis of the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 7), wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (page 3, deformability of the squeezable element, also claim 14), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the working machine, at least one structural part of the working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned working machine (actuator 21).  
Regarding Claim 28, Fischer teaches everything that is claimed above with respect to Claim 27.  Fischer further teaches wherein the condition is determined for the first structural part (sleeve 40).  
Regarding Claim 29, Fischer teaches everything that is claimed above with respect to Claim 27.  Fischer further teaches wherein the condition is determined for a second structural part that is different from but arranged in connection with the first structural part (breakable item 70).  
Regarding Claim 42, Fischer teaches an arrangement for determining a condition of at least one structural part of a working machine (a cartridge), wherein the arrangement comprises detecting means arranged to determine a change in the position of a first structural part of the working machine with respect to the second structural part (displacement sensor 23), and data processing means (computer, bottom of page 12) arranged to determine the condition of at least one structural part of the working machine on the basis of the change in the position of the first structural part with respect to the second structural part as a function of the force detected (page 3, deformability of the squeezable element, also claim 14), wherein the detecting means and the data processing means are arranged to detect at least a slope of the change in the magnitude of the force of changing magnitude affecting the first structural part (force sensor 22) and to determine the change in the position of the first structural part of the working machine with respect to the second structural part as a function of the force detected (During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21).  
Regarding Claim 43, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the arrangement further comprises force providing means and the force providing means are arranged to apply the force of a changing magnitude to a first structural part of the working machine, wherein at least the-6-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedchange in the magnitude of the force is known (plunger 50, force sensor 22).  
Regarding Claim 44, Fischer teaches everything that is claimed above with respect to Claim 43.  Fischer further teaches wherein the force providing means comprise an actuator of the working machine or at least one structural part of the working machine (plunger 50).  
Regarding Claim 45, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the detecting means are arranged fixedly to the working machine (force sensor 22 is fixed to the cartridge during testing).  
Regarding Claim 46, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the detecting means comprise detecting means releasably connectable to the working machine and the data processing means (force sensor 22 is released from the cartridge when testing is not occurring, and is capable of being released from the data processing means).  

Claim(s) 27-28, 37-41, 42-43, and 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pub. No. 2015/0308933).
Regarding Claim 27, Liu teaches a method of determining a condition of at least one structural part of a working machine (electromagnetic contactor 200 that includes elastic component), wherein the working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Figs. 3-5), wherein the method comprises detecting a force of a changing magnitude affecting the first structural part of the working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]), determining a change in the position of the first structural part with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point), and determining the condition of at least one structural part of the working machine on the basis of the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (paragraph [0120], deformation start point and deformation end point), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the working machine, at least one structural part of the working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned working machine (Fig. 2, Fig. 6).  
Regarding Claim 28, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the condition is determined for the first structural part (elastic component in electromagnetic contactor 200).  
Regarding Claim 37, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the method comprises setting a predetermined time interval for determining the condition of the at least one structural part (paragraph [0014], predetermined time is inspection time).  
Regarding Claim 39, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the method further comprises setting a control limit for the condition of the at least one structural part and causing an action in response to the determined condition exceeding or going under the control limit (paragraph [0064], rated range).  
Regarding Claim 40, Liu teaches everything that is claimed above with respect to Claim 39.  Liu further teaches wherein the action comprises at least one of the following: causing an alert provided for an operator and affecting the operation of the working machine (paragraph [0064], determination that product is defective, notification).  
Regarding Claim 41, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein one of the magnitudes of the force of changing magnitude comprises no force being applied to the first structural part or the structural part connecting the first structural part to the second structural part (paragraph [0120], before deformation start point there is no force being applied).  
Regarding Claim 42, Liu teaches an arrangement for determining a condition of at least one structural part of a working machine (electromagnetic contactor 200 that includes elastic component), wherein the arrangement comprises detecting means arranged to determine a change in the position of a first structural part of the working machine with respect to the second structural part (force acquisition unit 3, paragraph [0120]), and data processing means (computer, paragraph [0066]) arranged to determine the condition of at least one structural part of the working machine on the basis of the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 1, inspection unit 8; paragraph [0120], deformation start point and deformation end point) wherein the detecting means and the data processing means are arranged to detect at least a slope of the change in the magnitude of the force of changing magnitude affecting the first structural part (force acquisition unit 3, paragraph [0120]) and to determine the change in the position of the first structural part of the working machine with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point).  
Regarding Claim 43, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the arrangement further comprises force providing means and the force providing means are arranged to apply the force of a changing magnitude to a first structural part of the working machine, wherein at least the-6-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedchange in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]).  
Regarding Claim 45, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the detecting means are arranged fixedly to the working machine (Fig. 6, force acquisition unit 3 is arranged fixedly to actuator 200 during testing).  
Regarding Claim 46, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the detecting means comprise detecting means releasably connectable to the working machine and the data processing means (Fig. 6, force acquisition unit 3 is released from actuator 200 when testing is not occurring, and is capable of being released from the data processing means).  
Regarding Claim 47, Liu teaches everything that is claimed above with respect to Claim 43.  Liu further teaches wherein the force providing means comprise an external actuator (Fig. 2, Fig. 6).  
Regarding Claim 48, Liu teaches everything that is claimed above with respect to Claim 40.  Liu further teaches working machine comprising an arrangement according to claim 40 (electromagnetic contactor 200; Fig. 6).  
Regarding Claim 49, Liu teaches a computer program product, wherein the computer program product is in storage on a computer readable medium and executable with a processor, said computer program product comprising a computer readable program code (paragraph [0066]), which is arranged to cause an arrangement according to claim 18 to carry out said steps of a method of determining a condition of at least one structural part of a working machine (electromagnetic contactor 200 that includes elastic component), wherein the working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Figs. 3-5), as the program code is being executed with the processor (paragraph [0066]), wherein the method comprises detecting a force of a changing magnitude affecting the first structural part of the working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]), determining a change in the position of the first structural part with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point), and determining the condition of at least one structural part of the working machine on the basis of the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (paragraph [0120], deformation start point and deformation end point), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the working machine, at least one structural part of the working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned working machine (Fig. 2, Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mattes (U.S. Pat. No. 7930112).
Regarding Claim 34, Liu teaches everything that is claimed above with respect to Claim 27.  Liu does not specifically teach wherein the condition of the at least one-4-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedstructural part comprises wear of the structural part.  However, Mattes teaches in column 7, lines 26-47, identification of material fatigue (which is equated to wear) based on force and strain measurements of a machine; the strain measurements correspond to changes in position of elements of the machine.  It would have been obvious to include wear detection as taught in Mattes in the system of Liu, in order to quickly detect conditions that can lead to damage (see column 2, lines 56-60 of Mattes).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Curby (U.S. Pat. No. 4740084).
Regarding Claim 35, Liu teaches everything that is claimed above with respect to Claim 27.  Liu does not specifically teach wherein the change in the position of the first structural part is determined by at least one of the following: an inclinometer, an acceleration sensor, an angular acceleration sensor, a gyroscope, a magnetometer, a capacitive distance sensor, an inertial measurement unit and an optical sensor.  However, Curby teaches in column 8, lines 36-45, use of magnetic rate sensors or angular acceleration sensors to determine displacement between elements of a structure.  It would have been obvious to use the sensors taught in Curby in the system of Liu, because such sensors are known in the art (see Curby, column 8, lines 36-45).

Allowable Subject Matter
Although there are no prior art rejections for Claims 30-33, 36, and 38, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 112 are satisfactorily addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863               

/NATALIE HULS/Primary Examiner, Art Unit 2863